Citation Nr: 0919138	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  96-43 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint disorder.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance.

3.  Entitlement to an increased evaluation for residuals of a 
mandibular fracture with atypical facial pain, currently 
evaluated as 30 percent disabling. 

4.  Entitlement to an effective date earlier than June 19, 
1995, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Milwaukee, Wisconsin, 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2005, the Board denied the claims of entitlement 
to an increased evaluation in excess of 30 percent for 
residuals of a mandibular fracture with atypical facial pain, 
and entitlement to an effective date earlier than June 19, 
1995, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.  The Board remanded the claims of entitlement 
to service connection for temporomandibular joint disorder 
and entitlement to special monthly compensation.  In a March 
2006 rating decision the RO granted entitlement to special 
monthly compensation on account of being housebound.  Thus, 
that part of the Veteran's claim for entitlement to special 
monthly compensation is no longer part of the appeal.  

As to the claims denied in the October 2005 decision, the 
Veteran appealed the denials to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2007, the 
Veteran and the Secretary (parties) filed a joint motion to 
vacate the Board's decision and remand it for further 
development.  Specifically, the parties determined that the 
Board had provided inadequate reasons and bases for its 
denial of entitlement to an evaluation in excess of 
30 percent for residuals of a mandibular fracture with 
atypical facial pain, and entitlement to an effective date 
earlier than June 19, 1995, for the award of a total rating 
for compensation based upon individual unemployability due to 
service-connected disabilities.  The Court granted the joint 
motion that same month.  The case has been returned to the 
Board for further appellate review. 

Based on the evidence in the record, the Veteran has 
perfected appeals to issues other than those addressed below.  
As to those issues he has asked for a new hearing.  The other 
issues pertain to claims raised years after the issues 
addressed below were raised, and they are not inextricably 
intertwined.  Hence, those issues will be assigned a 
different docket number and be addressed by the Board at a 
later date and in a later decision consistent with 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2008).  


FINDINGS OF FACT

1.  The record reflects that the veteran was scheduled for a 
VA examination in connection with a "reopened claim for a 
benefit which was previously disallowed" in February 2006.  
The veteran refused to appear for this examination.  

2.  The record reflects that the veteran was scheduled for a 
VA examination in connection with a "claim for increase" 
(special monthly compensation) in March 2008.  The veteran 
failed to appear for this examination.  

3.  In an August 2008 supplemental statement of the case, the 
RO informed the Veteran that he had failed to appear for VA 
examinations scheduled in February 2008 and March 2008.

4.  There is no evidence of record of "good cause" which 
would excuse the Veteran's failure to report for the 
scheduled examination in February 2006 in connection with the 
reopened claim of entitlement to service connection for 
service connection for temporomandibular joint disorder.

5.  There is no evidence of record of "good cause" which 
would excuse the Veteran's failure to report for the 
scheduled examination in March 2008 in connection with the 
claim for entitlement to special monthly compensation.  

6.  Residuals of a mandibular fracture with atypical facial 
pain are not productive of a limitation of interincisal 
motion restricted to between 0 to 10 millimeters or of a 
limitation of lateral excursion to between 0 to 4 
millimeters.

7.  On November 19, 1990, the Veteran submitted an informal 
claim for entitlement to a total rating for compensation 
based upon individual unemployability due to service-
connected disability.  

8.  The preponderance of the evidence is against finding that 
the Veteran was unable to obtain and retain employment due to 
service-connected disabilities prior to June 19, 1995.


CONCLUSIONS OF LAW

1.  The reopened claim of entitlement to service connection 
for temporomandibular joint disorder is denied due to failure 
to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2008). 

2.  The claim of entitlement to special monthly compensation 
based on the need for aid and attendance is denied due to 
failure to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b).

3.  The criteria for an increased rating for residuals of a 
mandibular fracture with atypical facial pain have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.150 Diagnostic Code 9905 
(2008).

4.  The requirements for an effective date prior to June 19, 
1995, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159,3.326, 3.400 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopened Claim and Special Monthly Compensation

Under VA regulations, it is incumbent upon the claimant to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

In this case, the Veteran's claim of entitlement to service 
connection for temporomandibular joint disorder is a 
"reopened claim for a benefit which was previously 
disallowed."  The October 2005 Board decision reopened the 
claim of entitlement to service connection for 
temporomandibular joint disorder and remanded it to provide 
the Veteran with an examination and obtain a medical opinion.  
The claim for entitlement to special monthly compensation is 
a "claim for increase."  Id.  (The Board notes the Veteran 
has been awarded special monthly compensation on account of 
being housebound, so that portion of the claim for 
entitlement to special monthly compensation is not part of 
the current claim.)

A February 2006 document indicates that the Veteran had been 
scheduled for "dental and oral" and "joints" examinations 
and refused to attend them.  In a December 2007 letter, VA 
informed the Veteran that it had received noticed he had 
refused to report for a VA examination at the Milwaukee and 
Madison VA Medical Center.  It asked the Veteran to contact 
VA to set up another appointment.  The letter was sent to the 
Veteran's last known address and was not returned as 
undeliverable.  Thus, he is presumed to have received notice 
of the examination.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  

In January 2008, VA informed the Veteran that in connection 
with his claim for entitlement to special monthly 
compensation, it was scheduling an examination at the 
Chicago, Illinois, VA Medical Center.  It noted that the 
examination was very important in conjunction with his claim 
and noted that if an examination was not conducted, VA "may 
have to deny" the claim.  The letter was sent to the 
Veteran's last known address and was not returned as 
undeliverable.  Thus, he is presumed to have received notice 
of the examination.  Id.  

A document from the Chicago VA Medical Center indicates the 
Veteran failed to appear for examinations scheduled on 
February 7 and March 11, 2008.  A separate document indicates 
that the Veteran called on February 7, 2008 to state the 
roads were bad and he was unable to attend the examination.  
While informing VA on the date of the examination that that 
there were poor roads represented good cause for failing to 
report in February 2008, there is no explanation regarding 
his failure to report to for the March 11, 2008, examination.  

In an August 2008 supplemental statement of the case, VA 
informed the Veteran that it had received a notice of his 
failure to report for the VA examinations.  It provided the 
veteran with the provisions of 38 C.F.R. § 3.655, which put 
him on notice that he could provide evidence of good cause 
for his failure to report for the examinations, such as 
illness of himself or a family member or other acceptable 
reason.  The Veteran responded with a statement, wherein he 
stated that the examinations being requested had nothing to 
do with his residuals of a mandibular fracture.  He made 
particular requests to see a "white woman" psychiatrist or 
psychologist, a "black" neurologist, and a "foreigner" 
dentist and his willingness to go to the Madison VA hospital.  
He noted he wanted to keep his business away from the 
Milwaukee VA hospital.  He accused VA employees of being 
liars and having malevolent intent.  

The appellant's statements are not evidence of good cause for 
his failure to report for these examinations.  Such 
statements do not show a willingness to report for an 
examination if VA finds one to be necessary.  The Board notes 
that the Veteran's requests for different examiners have been 
accommodated in the past.  Indeed, VA has truly bent over 
backwards in its efforts to assist this claimant.  Yet not 
one of the allegations of racial bias or even general bias 
against him is remotely substantiated by the record.  For 
example, the Veteran has accused various VA physicians of 
spying on him and being prejudiced against him.  There is no 
evidence to corroborate this assertion.  Whenever he does not 
receive the medical opinion he thinks is warranted, he 
accuses the physician of being against him and demands that 
another examiner examine him.  He has constantly demanded 
medications, and when he does not obtain the amount he wants, 
he has either verbally abused the physician and/or physically 
threatened him or her.  VA police have been called multiple 
times to escort the Veteran out of the VA facility.  This is 
clear evidence of a lack of cooperation by the Veteran.  

The Veteran has been diagnosed with paranoid schizophrenia 
but refuses to be medicated.  Perhaps this explains his 
unsubstantiated accusations.  Nevertheless, this does not 
excuse his refusal to be examined by specific physicians or 
at certain VA facilities.  Dusek.

For all the reasons stated above, based upon the application 
of 38 C.F.R. § 3.655(b), the Veteran's claims for entitlement 
to service connection for temporomandibular joint disorder 
and entitlement to special monthly compensation based on the 
need for aid and attendance must be denied.

Veterans Claims Assistance Act (VCAA)

Prior to consideration of the merits of the Veteran's appeal 
in connection with his claim for increase for residuals of a 
mandibular fracture with atypical facial pain and an earlier 
effective date the award of a total rating for compensation 
based upon individual unemployability due to service-
connected disabilities, the Board must determine whether VA 
has met its statutory duty to assist in the development of 
these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

As to the claim of entitlement to an increase for residuals 
of a mandibular fracture with atypical facial pain, that 
claim was filed before the passage of the VCAA, which appears 
to have been in June 1995 (VCAA was passed as of November 
2000).  Thus, it was impossible for VA to have met the duty 
to notify prior to initial consideration of the claim.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial agency of original jurisdiction 
decision, the agency of original jurisdiction did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In a February 2005 letter, VA notified the Veteran of the 
information and evidence necessary to substantiate and 
complete his claim, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  
VA informed the Veteran that in order to establish 
entitlement to an increased rating for his service-connected 
disability, the evidence needed to show that the disability 
had worsened.  While the letter did not inform him of the 
specific criteria needed for a higher rating.  He had been 
informed of the criteria for a higher rating in an August 
1996 statement of the case.  38 U.S.C.A. § 5103(a); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, he had been 
informed of the criteria needed for a higher rating before 
the passage of the VCAA.  His claim was readjudicated in June 
2005 and again in August 2008 after both of these notices.  
Thus, VA provided the Veteran with proper notice and 
subsequent VA process.

As to the claim for entitlement to an earlier effective date 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities, since the benefit was granted and an effective 
date was assigned, the notice requirements of 38 U.S.C.A. § 
5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

The RO fulfilled its duty to assist the Veteran in obtaining 
the identified and available evidence necessary to 
substantiate his claims.  The RO obtained VA medical records.  
The Veteran has not informed VA of private medical treatment 
records.  VA has provided him with multiple examinations 
throughout the appeal period in connection with his claim for 
increase.  The last "official" examination provided for the 
service-connected residuals of a mandibular fracture with 
atypical facial pain was in 2002.  Of record, however, are 
multiple VA treatment records dated in 2003 and 2004 
addressing the Veteran's jaw.  There is a February 2008 VA 
emergency medical record, wherein the examiner had an 
opportunity to examine the Veteran's jaw.  The examination, 
however, provided the Veteran's range of motion in degrees 
instead of in millimeters.  

Nevertheless, the Board does not find that a more recent 
examination is warranted.  First, it finds that it has enough 
evidence to evaluate the Veteran's claim for increase 
throughout the appeal period.  Second, because almost every 
examiner has found the Veteran to exaggerate his behavior 
during examinations, another examination would not shed any 
light on how genuinely severe the Veteran's disability is.  
In short, because the Veteran does not cooperate during 
examinations, another examination is not in order.  Each 
examiner has noted how the Veteran will refuse to open his 
mouth to a certain degree.  See May 20, 1996, Memorandum; 
March 3, 1997, VA examination report, June 24, 1999, VA 
examination report; February 4, 2000, VA examination report; 
and September 10, 2002, VA examination report.  

Third, the Veteran's lack of cooperation is not just limited 
to examinations associated with his service-connected 
residuals of a mandibular fracture with atypical facial pain.  
VA has gone to great lengths to treat the Veteran despite his 
unsubstantiated claims of racism.  Yet despite VA's best 
efforts he regularly refuses to be examined unless he chooses 
who will examine him.  VA tried to reach a solution with the 
Veteran by providing him with certain accommodations.  See 
January 23, 2006, letter to Veteran from a VA primary care 
staff physician.  The Veteran has not indicated he agrees 
with the terms of the letter.  Instead, he chooses to be 
treated through the VA emergency room, which was the plan 
that the VA primary physician suggested should the Veteran 
refuse to agree with the terms of the letter.  This shows his 
refusal to cooperate with VA.  

Finally, the Veteran's refusal to undergo examinations in 
connection with his claims for entitlement service connection 
for temporomandibular joint disorder and entitlement to 
special monthly compensation unless VA meets every condition 
he demands is further evidence that the Veteran will not 
cooperate with another examination in connection with his 
claim for increase.  Therefore, the Board will not remand the 
claim for a more current examination, as it would be a waste 
of limited government resources and unwarranted burden on an 
already overburdened system.  

As for the claim for entitlement to an earlier effective date 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities, since this claim does not meet the statutory 
requirements for entitlement to a VA examination and/or 
medical opinion, VA has no obligation to obtain an opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding information which could 
be used to support his appeal; and there is no evidence of 
any VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudications.  Under such 
circumstances, further development would unnecessarily impose 
additional burdens upon the Board with no possibility of any 
benefit flowing to the Veteran.  Accordingly, such 
development is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Therefore, the Board will proceed 
to the merits of the appeal.

Increased Rating

By rating action in February 1980, service connection was 
established for residuals of a fracture of the mandible.  A 
noncompensable rating was assigned effective from August 
1979.  By rating decision in June 1996, the rating was 
increased to 10 percent under Diagnostic Code 9999-9905, 
effective from June 19, 1995, the date of receipt of the 
Veteran's claim for increase.  That 10 percent rating was 
increased by RO action in November 1996, when the rating was 
raised to 30 percent, effective from June 19, 1995.  The 30 
percent rating has remained in effect since, and by virtue of 
the Veteran's appeal of the June 1996 action, he has 
indicated that his mandibular fracture is more disabling than 
is reflected by the 30 percent evaluation now in place. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's service-connected residuals of a mandibular 
fracture with atypical facial pain are rated by analogy to a 
limitation of temporomandibular articulation under 38 C.F.R. 
§§ 4.20, 4.150, Diagnostic Code 9905.  Under this provision, 
limited motion of the interincisal range from 31 to 40 
millimeters warrants a 10 percent evaluation, from 21 to 30 
millimeters warrants a 20 percent evaluation, from 11 to 20 
millimeters warrants a 30 percent evaluation, and from 0 to 
10 millimeters warrants a 40 percent evaluation.  Id.  
Limited motion of the range of lateral excursion from 0 to 4 
millimeters warrants a 10 percent evaluation.  Id.  Ratings 
for limited interincisal movement shall not be combined with 
ratings for limited lateral excursion.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 30 percent for 
residuals of a mandibular fracture with atypical facial pain.  
As mentioned above, the Veteran has been provided multiple VA 
examinations in connection with his claim for increase.  
However, almost every time he is examined, he does not 
cooperate with the examiner when he/she is attempting to 
determine the true degree of interincisal motion.  For 
example, in a May 1996 Memorandum, the examiner noted the 
Veteran was verbally abusive and difficult to examine.  
Still,  the Veteran was able to open his mouth to 38 
millimeters.  This would warrant no more than a 10 percent 
evaluation.  The examiner stated the Veteran had lateral 
movement of 6 millimeters, which would not warrant a 
compensable evaluation.  

In a March 1997 VA examination report, the examiner noted 
that his objective findings were limited because the Veteran 
choose to open his mouth only so much.  He stated that the 
Veteran had maintained his mandible was in a "right 
excursive position," during the examination, however, after 
the examination was done, the Veteran's mouth appeared to be 
in "a more or less normal position."  Panoramic x-ray 
revealed a well-healed mandible with no evidence of fracture.  
The examiner found the Veteran's behavior to be an "over-
exaggeration of the symptoms" and noted that the "return of 
the mandible to a near normal position when less guarded 
after completion of the exam is consistent with the patient 
posturing to the right to over-exaggerate his disability."  
He also noted that the lack of excessive wear on the incisors 
was inconsistent with the artificial posturing during the 
examination.  He concluded the Veteran was "greatly 
overstating his disability."  This observation is consistent 
with other examinations, which will be laid out in more 
detail.  

In the June 1999 VA examination report, the examiner noted 
the clinical findings reported in the March 1997 report and 
stated, "I also am under the impression that this [V]eteran 
is posturing his mandible and overstating his disability."  
He added that it was impossible to determine the degree of 
masticatory function loss because of the subjective nature of 
the Veteran's complaints and "a questionable degree of jaw 
position disturbance."  The examiner reported that it was 
reasonable to conclude the Veteran had a "significant loss 
of function," which the Board finds is contemplated by the 
30 percent evaluation.  Nevertheless, while the examiner 
chooses to give some of the Veteran's report of symptoms 
credibility to the point of concluding that he has a 
significant loss of function despite a panoramic x-ray showed 
the jaw to be in a "reasonably normal position," the 
undersigned chooses not to give his report of symptoms any 
credibility, particularly when not only do the dental 
examiners complain of the Veteran exaggerating his symptoms, 
but other examiners and professional clinicians have 
commented on it as well.  

As noted above, the Veteran has a severe psychiatric 
disorder, which likely impacts his behavior during 
examinations; however, it still does not make his lay report 
of symptoms credible.  Exaggerating, whether intentionally or 
unintentionally, is a misrepresentation of the severity of a 
disability.

This same examiner noted the same type of behavior at a 
February 2000 VA dental examination.  "[The Veteran] did 
demonstrate a bizarre acquired jaw position in the initial 
stages of the exam.  As the exam progressed, this jaw 
position regressed to a near normal position."  He also 
stated, "The motivation for this deliberate malposition of 
the mandible is unknown to this examiner."  Finally, in the 
September 2002 VA examination report, the examiner noted that 
he thought the Veteran may have been exaggerating during the 
examination, but that it was hard to tell.  Nevertheless, the 
Veteran's interincisal opening was to approximately 20 
millimeters, and the lateral excursions were 8 millimeters on 
the right and 5 millimeters on the left, although the 
examiner noted "these are inconsistent."  None of these 
findings would establish a basis for an evaluation in excess 
of 30 percent, including a compensable evaluation for the 
lateral excursions.  

The Board has considered the DeLuca factors in determining 
that a higher evaluation is not warranted.  In the March 1996 
Memorandum, the VA examiner concluded he felt the Veteran's 
mandible was doing well functionally.  The Veteran's complete 
lack of cooperation at the March 1997 VA examination does not 
allow the Board to make an informed opinion about whether 
there is evidence of functional loss associated with the 
service-connected disability.  The Board finds the 30 percent 
evaluation contemplates significant loss of function 
described in the June 1999 examination report.  

In the September 2002 VA examination report, the examiner was 
unable to attribute the Veteran's report of loss of jaw 
motion to the service-connected residuals of the mandibular 
fracture.  Id. stating "I'm trying to address the point 
regarding the extent of functional impairment due to loss of 
motion and masticatory function loss.  This problem is 
related more to the patient's claim of substantial pain when 
attempting to masticate rather than to loss of jaw motion."  

An October 2003 VA outpatient treatment report shows that the 
Veteran was seen for jaw pain.  The examiner noted that the 
Veteran had decreased sensation in "nonphysiologic areas."  
A November 2003 VA outpatient treatment report shows the 
Veteran complained of constant jaw pain and spasms.  The 
examiner noted "scattered inconsistent areas of sensory 
loss."  It is because of multiple reports of these type of 
inconsistencies that has led the Board to conclude that it is 
unable to truly evaluate the severity of the service-
connected residuals of a mandibular fracture with atypical 
facial pain, including the DeLuca factors.  

The duty to assist the veteran is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When an 
accurate and comprehensive VA examination is found to be 
necessary in order to fully evaluate a claim, the veteran is 
required to cooperate with that examination.  See Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 
60 (1993).  VA should not be placed in the position of 
assessing the probative weight of any evidence, when the 
actions of the Veteran preclude an accurate assessment of 
that evidence.  

To conclude, the credible medical evidence of record 
preponderates against finding a limitation of interincisal 
motion of less than 20 millimeters.  As such, not more than a 
30 percent evaluation is for assignment on that basis under 
Diagnostic Code 9905.  A separate 10 percent evaluation is 
not warranted for limited lateral excursion under Diagnostic 
Code 9905, as there is no evidence that it is limited to 0 to 
4 millimeters.  There is no showing of osteomyelitis, 
osteoradionecrosis, or loss of one-half or more of the 
mandible, such that a rating of more than 30 percent would be 
for assignment under alternate rating criteria.  See 38 
C.F.R. § 4.150, Diagnostic Codes 9900, 9901, 9902.

For all the reasons stated above, an evaluation in excess of 
30 percent for residuals of a mandibular fracture with 
atypical facial pain is denied.  There is no doubt to be 
resolved in this case.  38 U.S.C.A. § 5107(b).  

There is no evidence of an exceptional or unusual disability 
picture as to warrant the assignment of any higher evaluation 
on an extraschedular basis at any time during the entire 
appeal period.  See 38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the service-connected residuals of a mandibular 
fracture with atypical facial pain have not objectively been 
shown to interfere with employment beyond that contemplated 
in the assigned ratings, to require frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular scheduler standard.  The Veteran 
has not been hospitalized at any time for his residuals of a 
mandibular fracture with atypical facial pain.  Additionally, 
his inability to work has been attributed to multiple 
disabilities, but no professional has attributed it to his 
residuals of a mandibular fracture with atypical facial pain.  
Thus, in the absence of evidence of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) for assignment of any higher rating 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 
158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date

In the April 1997 rating decision on appeal, the RO granted a 
total rating for compensation based upon individual 
unemployability due to service-connected disabilities, 
effective June 19, 1995.  The RO determined that such date 
was the date of the claim for increase.  The Veteran has 
appealed arguing entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders from 1979. 

The Veteran's service-connected disabilities and their 
evaluations and effective dates are as follows :

Major depressive disorder 		50 percent from June 
19, 1995
        100 percent from January 31, 
2005
        
        Head trauma with Headaches	10 percent from August 3, 
1979								50 percent from 
December 21, 1984

Residuals of a mandibular fracture
with atypical facial pain		Noncompensable from August 
3, 1979
        30 percent from June 19, 1995

        Pseudofolliculitis			Noncompensable from August 
3, 1979

His combined evaluation for compensation and effective dates 
are as follows:

				10 percent from August 3, 1979
				50 percent from December 21, 1984
				80 percent from June 19, 1995
				100 percent from January 31, 2005

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase (which includes a claim for individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may also 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2007); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.155(a) (2008), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 
C.F.R. § 3.157(b) (2008), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
38 C.F.R. § 4.16(a) and there is evidence of current service-
connected unemployability in the claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total rating 
based on individual unemployability, and VA is required to 
adjudicate that claim.  Norris v. West, 12 Vet. App. 413, 418 
(1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
entitlement to an effective date earlier than June 19, 1995, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.  The reasons follow.

Initially, it must be noted that prior to June 19, 1995, the 
Veteran did not meet the schedular criteria for a total 
rating for compensation based upon individual unemployability 
under 38 C.F.R. § 4.16(a).  Thus, consideration of the 
Veteran's claim for an earlier effective date for a total 
rating for compensation based upon individual unemployability 
is based solely on consideration on an extraschedular basis.  
See 38 C.F.R. § 4.16(b).  The Veteran's claim does not 
warrant referral to the Director of the Compensation and 
Pension Service for extra-schedular consideration.

In this case, the Veteran submitted a formal application for 
a total rating for compensation based upon individual 
unemployability in December 1985.  That benefit was denied by 
the RO in January 1986 because it determined the evidence did 
not demonstrate that the Veteran was unemployable as a result 
of his service-connected disabilities.  Thereafter, the 
Veteran did not perfect an appeal.  38 C.F.R. § 20.200 
(2008).  As the veteran did not perfect an appeal with regard 
to that claim, and because it has previously been determined 
that he did not present a valid claim of clear and 
unmistakable error regarding the January 1986 action, that 
decision is final for purposes of establishing an earlier 
effective date.  Stated differently, an effective date 
earlier than January 1986 is legally precluded.

Under the holding in Roberson, when a veteran submits 
evidence of medical disability and submits evidence of 
unemployability, VA must consider a claim for entitlement to 
a total rating for compensation based upon individual 
unemployability.  Roberson, 251 F.3d at 1384.  At a November 
19, 1990, RO hearing, the Veteran testified that he had 
difficulty sustaining employment because of his headaches.  
See Transcript at page 9.  The Board concludes that this 
testimony, which was reduced to a writing, was an informal 
claim for a total rating for compensation based upon 
individual unemployability, as the Veteran was stating he 
could not work due to the service-connected headaches (which 
were evaluated at 50 percent at that time).  See 38 C.F.R. 
§ 3.155.  However, while there was a claim for individual 
unemployability pending as early as November 19, 1990, the 
Board finds the preponderance of the evidence at that time, 
and at any time until June 19, 1995, was against a finding 
that the Veteran's service-connected disabilities had 
prevented him from securing or following a substantially 
gainful occupation. 

For example, following the November 1990 hearing, the Veteran 
was examined by a VA psychologist in December 1990.  Recall 
that in November 1990 the appellant was not service connected 
for a psychiatric disorder.  At the time of the December 1990 
examination the Veteran reported serious psychiatric 
symptoms, such as delusional thinking, hallucinations, 
believing he had special powers, violent outbursts, and a 
strong distrust of people.  The examiner concluded the 
Veteran was "acutely psychotic" and "not capable of 
gainful employment at this time."  He also determined the 
Veteran was not competent for VA purposes.  This is evidence 
against a finding that the Veteran was unable to obtain and 
sustain gainful employment due to his then service-connected 
disabilities.  Again, the Veteran was not service connected 
for a psychiatric disorder prior to June 19, 1995.  

At an April 1991 hearing (in connection with the Veteran 
arguing he was competent for VA purposes), the Veteran 
admitted he felt demons were everywhere.  See Transcript at 
page 9.  He was examined the following month by the same 
psychologist who had examined in December 1990.  While the 
examiner determined the Veteran was competent, he noted the 
Veteran had no insight into his psychiatric condition and 
impaired judgment.  Thus, it is reasonable to conclude the 
examiner still found the Veteran unemployable due to his 
nonservice connected psychiatric disorder.  This is evidence 
against a finding that the Veteran was unable to obtain and 
retain gainful employment due to service-connected 
disabilities.

The Veteran has alleged that a statement he submitted in May 
1992 was an informal claim for a total rating for 
compensation based upon individual unemployability.  As 
already determined above, the Board finds that such claim had 
been pending since November 1990.  In that letter, the 
Veteran stated the following, in part:

I am claiming back pay retroactive from 
the first time I applied for service-
connected disability at an increased 
rating.  I feel that from that time, I 
was 100 percent and still am.

I feel I was not properly given a 
complete examination as no blood was 
drawn, and the [doctor] did not have 
enough tests done to make a proper 
diagnosis. . . . 

Based on the Board's reading of the statement, it appears the 
Veteran was addressing his diagnosis of diabetes mellitus, 
which was, and which remains, a nonservice-connected 
disability.  Service connection had been denied for diabetes 
mellitus in an August 1990 rating decision, and the Veteran 
did not appeal that denial.  The RO properly considered the 
May 1992 document as an application to reopen the claim for 
service connection for diabetes mellitus, and denied the 
claim in a June 1992 rating decision.  

An April 1993 VA psychiatric evaluation report shows the 
examiner made findings about how the Veteran was in 
"definite need of psychiatric treatment" and had current 
signs and symptoms of paranoid schizophrenia.  He entered a 
Global Assessment of Functioning score of 40, which is 
defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work, school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school.).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV), page 32.  This 
would indicate that the Veteran was unable to work due to the 
psychiatric disability of paranoid schizophrenia-a 
disability that in 1993 was not service connected.  This is 
additional evidence against a finding that the Veteran was 
unable to obtain and sustain gainful employment due to a 
service-connected disability. 

The Veteran reported at an April 1993 general medical 
examination that he had more headaches.  This report of 
symptoms by the Veteran does not establish that he could not 
obtain and sustain gainful employment because of the 
headaches, and the examiner made no determination regarding 
the Veteran's ability to work.  In a statement from the wife, 
received in December 1993, her allegations that the Veteran 
should be rated 100 percent are based on symptoms that are 
both service connected and not service connected.  In a 
statement submitted by the Veteran in January 1995, he 
mentioned that his disability had worsened, but talked about 
pain in his lower back and how he developed such pain.  This 
does not establish that the Veteran was unable to obtain and 
sustain gainful employment due to a service-connected 
disability.

The Board is aware that from November 1990 to June 19, 1995, 
the Veteran had a 50 percent evaluation for headaches.  The 
50 percent evaluation contemplates severe economic 
adaptability, which the Board finds compensated the Veteran 
for the severity of the service-connected disability during 
that time.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993)..  

As noted above, the Board finds that the claim for 
entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disability was received on November 19, 1990.  The date the 
benefit was granted was June 19, 1995.  This is the date the 
RO determined the evidence established that the Veteran was 
unable to obtain and sustain gainful employment, which the 
Board finds is plausible, as the Veteran (1) was granted 
service connection for major depressive disorder on that 
date, a disability that clearly impacted his ability to 
obtain and sustain gainful employment; and, (2) met the 
schedular criteria for a total rating for compensation based 
upon individual unemployability on that day.  The Board has 
explained why it finds the preponderance of the evidence is 
against a finding that the Veteran was unable to obtain and 
sustain gainful employment prior to June 19, 1995.  From 1990 
to June 1995, the Veteran never alleged that the service-
connected residuals of a mandibular fracture with atypical 
facial pain or pseudofolliculitis had any impact on his 
ability to work.

The date of claim is prior to the date the evidence 
established that the Veteran was unable to obtain and sustain 
gainful employment due to service-connected disabilities.  
Therefore, the date entitlement arose is later than the date 
of claim, and thus it is the controlling effective date under 
the factual circumstances of this case.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Because the Board has found 
that facts in the record establish that entitlement arose 
after the date of claim, the application of the provisions 
under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) is 
not warranted.  Harper, 10 Vet. App. at 126-27 (Court held 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against entitlement to an effective date 
earlier than June 19, 1995, for the award of a total rating 
for compensation based upon individual unemployability due to 
service-connected disabilities, and the case need not be 
referred to the Director of Compensation and Pension Service 
for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  
The benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a temporomandibular 
joint disorder is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a mandibular fracture with atypical facial pain 
is denied.

Entitlement to an effective date earlier than June 19, 1995, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


